DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
The amendment dated 03/18/2022 has been entered.  Claims 1-25, 27-31, 33-37, 46, and 47 are cancelled claims.  Claims 26 and 32 were amended.  Claims 26, 32, and 38-45 are pending.
The rejection of claims 26, 37-40, and 45 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0198072 A1) is withdrawn due to the 03/18/2022 claim amendment.
The rejection of claims 41-44 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0198072 A1) in view of Mori et al. (US 5,281,489) is withdrawn due to the 03/18/2022 claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 32, and 38-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites rings b, g and h are independently a ring structure comprising “3 or more atoms”; however, there is lack of support in the original disclosure for a ring structure that broadly includes any type of atom.   The original claims described in claim 1 (see 11/27/2018 claim set) set forth the ring structure “has 3 or more atoms composed of a carbon atom, an oxygen atom, a sulfur atom, and a nitrogen atom”.   The disclosure as filed similarly describes the ring groups at par. 46 on page 24.  The currently pending claims are not directed to b, g, h ring structures only comprised of atoms of carbon, oxygen, sulfur, or nitrogen.  The recitation of b, g, and h groups with “3 or more atoms” is considered to comprise new matter as the recitation includes additional atom types that were not described in the original disclosure or original claims.



Response to Arguments
The previous prior art rejection has been withdrawn in response to the amendment and remarks filed March 18, 2022.  Upon further consideration of the claimed subject matter, a new ground of rejection has been set forth with respect to claim lanugage set forth since the original claims were filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.